2004 ND 222
State of North Dakota, Plaintiff and Appellee
v.
Jimmie Lee Bates, Defendant and Appellant.
No. 20040095
Supreme Court of North Dakota.
Filed December 14, 2004
Birch P. Burdick, State's Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee; submitted on brief.
Steven D. Mottinger, 15 Ninth Street South, Fargo, N.D. 58103-1830, for defendant and appellant; submitted on brief.
Per Curiam.
Per Curiam.
[¶1] Jimmie Bates appeals from a judgment of conviction entered upon a jury verdict finding him guilty of gross sexual imposition. Bates argues there was insufficient evidence to convict him of the crime. Concluding there was sufficient evidence to uphold the guilty verdict, we summarily affirm the conviction under N.D.R.App.P. 35.1(a)(3).
[¶2] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
William A. Neumann
Mary Muehlen Maring
Carol Ronning Kapsner